Citation Nr: 1511405	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal disease.

2.  Entitlement to service connection for a disability manifested as muscle spasms/numbness (claimed as residuals of electric shock). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding a disability manifested by muscle spasm/weakness, the Veteran's STRs document his report that he sustained an electrical shock injury while stationed on Board the U.S.S. Yosemite.  In his lay statements, he appears to assert a continuity of symptomatology (which he is competent to report) since that event.  (See, e.g., December 2009 notice of disagreement.)  There is no medical nexus opinion of record that addresses the Veteran's contentions concerning this claim.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that the most recent treatment records in the Veteran's file are from July 2008.  Contemporaneous records of evaluation or treatment for a claimed disability are pertinent (and may be critical) evidence in a claim for service connection, and must be obtained on remand (if available).

Regarding the claim of service connection for periodontal disease, the Veteran's STRs document two episodes of dental trauma during service.  (See August 1987 (noting blow to upper anterior teeth) and May 1992 (noting trauma to lower anterior teeth) dental record entries; see also June 1992 entry noting severe bone loss.)  As tooth loss due to trauma may be compensable, remand for a nexus examination is warranted.  Additionally, the records from the Veteran's treating dentist are limited to a brief summary of diagnoses and treatment.  On remand, the AOJ should request complete records of the Veteran's periodontal treatment, as such records may be pertinent to determining the etiology of the Veteran's postservice tooth loss.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for any muscle spasms/numbness or periodontal disability.  He should also be asked to provide the releases necessary for VA to secure any private records of such treatment and evaluations.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the existence, nature and likely etiology of any current muscle disability manifested by spasms/numbness.  The examiner should obtain a complete, pertinent history from the Veteran and review the entire record (to include this remand) in conjunction with the examination, noting the service treatment records and lay statements of record noting symptoms of, and treatment for, muscle spasms/numbness.  Any tests or studies indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Please identify (by medical diagnosis) all muscle pathology and associated impairment of function found.  Specifically, does he have a muscle disability rntity manifested by spasms/numbess?

(b) Identify (as to each disability entity diagnosed) the most likely etiology.  Please opine as to whether such is at least as likely as not (a 50 % or better probability) related to his service, to include his complaints of electric shock therein.

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

3.  The AOJ should also arrange for a dental examination of the Veteran to determine the likely etiology of his periodontal disease.  Specifically, does the record suggest or show that he may have lost any teeth due toi dental trauma in service?  (If so identify the tooth #s.)  Is it at least as likely as not (a 50% or better probability) that his periodontal disease is secondary to a service-connected disability and has it resulted in any pathology beyond the periodontal disease itself?  The dentist must include rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

